Citation Nr: 1524232	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left forearm and hand disability.

3.  Entitlement to service connection for a right forearm and hand disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1989, and from September 1989 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran had a Video Conference hearing scheduled for March 2015.  In a submission dated that same month, the Veteran expressed his desire to withdraw his hearing request.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless are either duplicative of the evidence of record or not pertinent to the present appeal. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeals for entitlement to service connection for a left shoulder disability, a left forearm and hand disability, a right forearm and hand disability, a back disability, a left hip disability, and a right hip disability, is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for a left shoulder disability, a left forearm and hand disability, a right forearm and hand disability, a back disability, a left hip disability, and a right hip disability, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through submissions dated in March and April 2015, has withdrawn the appeals of entitlement to service connection for a left shoulder disability, a left forearm and hand disability, a right forearm and hand disability, a back disability, a left hip disability, and a right hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for a left shoulder disability is dismissed.

The appeal of entitlement to service connection for a left forearm and hand disability is dismissed.

The appeal of entitlement to service connection for a right forearm and hand disability is dismissed.

The appeal of entitlement to service connection for a back disability is dismissed.

The appeal of entitlement to service connection for a left hip disability is dismissed.

The appeal of entitlement to service connection for a right hip disability is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


